Citation Nr: 1450784	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disorder. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral ankle condition. 

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974, with approximately 13 years thereafter in the Army National Guard. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, with jurisdiction later transferred to the RO located in Winston-Salem, North Carolina. 
 
This case was reviewed and processed through the Veterans Benefits Management System (VBMS). The Virtual VA records database contains additional VA medical records that do not directly pertain to the issues on appeal, and other documents in that file either irrelevant to this appeal or duplicative of the VBMS file. Whereas the VBMS file reflects the addition of private medical records not yet considered by the RO as the Agency of Original Jurisdiction (AOJ), the records again do not pertain to this case, and moreover, the disposition below thus far is favorable to the Veteran's case thereby precluding any detrimental effect. 

The issues of entitlement to service connection for prostate cancer including due to Agent Orange exposure; diabetes mellitus type II including due to Agent Orange exposure; an eye condition including due to Agent Orange exposure; hypertension including due to Agent Orange exposure; diabetic peripheral neuropathy; gastroenteritis and/or colitis, with acid reflux; irritable bowel syndrome (IBS); hiatal hernia; and diverticulitis, have been duly raised by the record. Whereas the AOJ has sent notice to the Veteran as to the evidentiary requirements to substantiate the claims, and moreover, obtained clinical records pursuant to his request, the claims have not been formally adjudicated by the AOJ. Therefore, the Board refers these matters to the AOJ for appropriate review and timely action. 38 C.F.R. § 19.9(b) (2014). 

The reopened claims for service connection for bilateral knee and ankle disorders on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The June 1994 Board decision did not reopen the Veteran's previously denied claims for service connection for bilateral knee, ankle and foot disorders; the Veteran did not appeal this decision.  

2. Since June 1994 Board decision, additional evidence has been received which relates to unestablished facts necessary to substantiate the previously denied claims.

3. Resolving reasonable doubt in the Veteran's favor, bilateral pes planus and metatarsal arch strain are related to active service.


CONCLUSIONS OF LAW

1. The June 1994 Board decision which denied service connection for bilateral knee, ankle and foot disorders is final. 38 U.S.C.A. §§ 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2014) 

2. New and material evidence has been received to reopen these previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria have been met to establish service connection for bilateral pes planus and metatarsal arch strain. 38 U.S.C.A. §§ 101(24), 1110, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of new and material evidence.

Regarding the Veteran's petitions to reopen, the Board is granting these claims.  A favorable decision will be rendered upon the reopened claim for service connection for a bilateral foot disorder, thereby obviating any notice defect under the VCAA requirements. The Board is then remanding the underlying claims for service connection for bilateral knee and ankle disorders for additional evidentiary development. Hence, the conclusive determination as to whether the VCAA duties to notify and assist were satisfied is not required at this juncture, pending the development requested on remand. Whereas the Veteran clearly received VCAA notice, the Board points out only that any notice deficiency was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007). 

Governing Law and Regulations 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, moreover, lay witness evidence may be probative in a claim for service connection.  A lay person may be competent to establish a diagnosis or etiology of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). However, lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Petitions to Reopen

Pursuant to a July 1985 rating decision, the RO denied the Veteran's claims for service connection for service connection for bilateral knee, bilateral ankle and bilateral foot disorders. The rationale for denial of the bilateral foot disorder was that the Veteran's in-service March 1972 treatment for metatarsal arch strain was an acute and transitory episode with no residuals therefrom. As to the bilateral ankle and knee disorders, the RO found that there was no evidence post-service of the claimed disorders. The Veteran did not appeal, and the July 1985 rating decision was final. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.

A February 1990 rating decision denied the claims on a de novo (on the merits) basis, apparently without considering the initial requirement of presentation of new and material evidence to reopen a previously denied claim. The rationale was that although the Veteran had bilateral leg problems prior to active military service, there was no evidence of aggravation therein.  A June 1990 rating action reopened the claims, but denied them again on identical grounds. The Veteran appealed.

In a June 1994 decision, the Board found that there was no new and material evidence to reopen the service connection claims. The basis was the absence of proof of in-service aggravation of a pre-existing condition. The Veteran did not appeal the Board's decision, and the decision was final.  See U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

Regarding the claimed disabilities, the Board will consider the evidence of record since the June 1994 Board decision, as this constituted the last final denial of the Veteran's claims. See generally Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1994 Board decision, of record were the Veteran's service treatment records, VA medical records, private records, and lay testimony.  VA records dated in 1985 indicated a diagnosis of bilateral pes planus, and normal x-rays of the left foot and ankle and the bilateral knees.  Also noted were complaints of longstanding feet pain and ankle give-way.  A private treatment record noted a leg length discrepancy.  At the Board hearing, the Veteran reported in-service difficulty with his feet, ankles, and knees. 

Since the June 1994 Board denial of the Veteran's petitions to reopen service connection for bilateral knee, ankle and foot disorders, additional evidence has been received which at present, the Board deems both new and material, to consist of a January 2010 lay statement from the Veteran, addressing several in-service incidents and injuries which he maintained contributed to the development of the claimed orthopedic disabilities at issue. 

Proceeding beyond less detailed accounts already of record, the Veteran's statement describes injury during both active service and subsequent reserve duty, indicating ankle and leg stress on forced marches during basic training in November 1971 (with a limited duty profile assigned); left ankle injury when quickly descending a telephone pole in February 1972; developing ankle instability after an overseas deployment to Germany, for which he sought treatment (but apparently no record is available); and sustaining lower extremity injuries, including a pulled groin, in 1985 while on reserve duty and training with an infantry unit, to the extent that he was ultimately reassigned as a supply sergeant and given less rigorous duties.  Additionally, a private record notes the Veteran's current bilateral pes planal valgus and metatarsal arch strain was aggravated by service.

The lay witness testimony and new private evidence, provides a reasonable possibility of substantiating the element of a causal nexus to service, as to whether pre-existing leg length discrepancy and/or pes planus was aggravated in service as claimed. The importance assigned to the Veteran's lay testimony is paramount in the light of the apparent unavailability of VA outpatient treatment records between 1975 and 2005, during which time the Veteran steadfastly avers he had relevant treatment. It is emphasized moreover, that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the claims are reopened. See 38 C.F.R. § 3.156(a). 

Service connection for a bilateral foot disorder

Regarding service connection for a bilateral foot disorder, the record as a whole includes service treatment records which set forth a March 1972 assessment of metatarsalgic arch strain.  The 1974 discharge examination noted a normal feet examination.

An April 1985 treatment record from reserve duty diagnosed bilateral pes planus.  An August 1991 letter from a private orthopedist, Dr. K.W.G., notes that the Veteran had been followed in that office for some time for problems with his feet.  Dr. KWG noted the in-service metatarsal arch strain in March 1972, and the subsequent discharge examination that was negative for residual disability.  Dr. KWG state that despite that record, the arch strain and pes planus persisted.  Although the private physician went on to note that the disorders were aggravated by service, he essentially determined that the in-service strain had continued since that time and had produced the pes planus.  Resolving all doubt in favor of the Veteran, the criteria to establish service connection for bilateral pes planus and metatarsal arch strain are met. 


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.

Service connection for bilateral pes planus and metatarsal arch strain is granted.

New and material evidence having been received, the claim for service connection for a bilateral ankle condition is reopened.

New and material evidence having been received, the claim for service connection for a bilateral knee condition is reopened.


REMAND

On the reopened claims for service connection for bilateral knee and ankle disorders the Board deems necessary VA orthopedic examination to address whether said conditions either incurred or aggravated in military service, given all pertinent medical history. Further dispositive post-service treatment records should also be obtained.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's service personnel records and service treatment records post-active duty discharge in 1974.  Document all periods of active duty for training and inactive duty for training.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Obtain the Veteran's most recent VA outpatient treatment records dated since March 2010 and associate copies of these records with the electronic claims file. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. Contact the Veteran and request that he complete a form Authorization and Consent to Release of Medical Information, regarding any additional post-service treatment for bilateral knee and/or bilateral ankle disorders, to include treatment received during the mid-1980s or since from the Roanoke Podiatry clinic. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records is unsuccessful, then notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

4. After any additional records have been obtained and associated with the claims file, schedule the Veteran for a VA examination  pertaining to the bilateral knee and ankle disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner must provide a complete explanation for each opinion expressed

First, the VA examiner must set forth all diagnoses regarding the bilateral knees and bilateral ankles.  Second, the examiner must provide an opinion responsive to the following inquiries with regard to each diagnosed bilateral knee disorder:

(1) Did the Veteran's leg length discrepancy clearly and unmistakably pre-exist entrance into active military service?

(2) If so, did this disorder undergo aggravation during military service, and in so doing, ultimately bring about the onset of a knee disorder? 

(3) Is a bilateral knee disorder at least as likely as not (50 percent or greater probability) incurred in or otherwise etiologically related to active military service, any disease or injury incurred during a period of ACDUTRA, and any injury during a period of INACDUTRA.  


Third, the examiner must provide opinions with regard to each diagnosed bilateral ankle disorder:

(1) Did the Veteran's leg length discrepancy clearly and unmistakably pre-exist entrance into active military service? 

(2) If so, did this condition undergo aggravation during military service, and in so doing, ultimately bring about the onset of an ankle disorder? 

(3)	Finally, notwithstanding the foregoing, was a bilateral ankle disorder at least as likely as not (50 percent or greater probability) incurred in or otherwise etiologically related to active military service, any disease or injury incurred during a period of ACDUTRA, and any injury during a period of INACDUTRA.  

Please indicate review of the prior August 1991 private orthopedist's medical opinion, private treatment records dated in April 2010 in which the Veteran noticed the left leg would "give out" at the right kneecap; and August 2013 private treatment records noting bilateral leg cramping, similar to what was recalled from the 1980s.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims for service connection, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


